         Case 1:20-cr-00091-LGS Document 45 Filed 07/08/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                           United States Attorney
                                                           Southern District of New York
                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007


                                                          July 7, 2020
                                             Application Granted. The status conference currently scheduled for
                                             July 9, 2020 is adjourned to November 19, 2020 at 11:00 a.m. For the
BY ECF                                       reasons stated below, the Court finds that the ends of justice served by
The Honorable Lorna G. Schofield             excluding the time between today and November 19, 2020 outweigh
United States District Judge                 the best interests of the public and the Defendant in a speedy trial as
Southern District of New York                provided in 18 U.S.C. 3161(h)(7)(A). It is hereby ORDERED that the
Thurgood Marshall United States Courthouse time between today and November 19, 2020 is excluded. The Clerk of
40 Foley Square                              the Court is directed to terminate the letter motion at docket number 44.
New York, New York 10007                     Dated: July 7, 2020
                                             New York, New York
        Re:     United States v. Angelo Alvarado, et al.,
                20 Cr. 91 (LGS) – Joint Request for Adjournment of Status Conference

Dear Judge Schofield:

         The Government writes on behalf of the parties in the above-referenced matter to respectfully
request that the presently-scheduled status conference at 11:10 a.m. on July 9, 2020 be adjourned until late
November 2020. On May 28, 2020, defendants Angelo Alvarado and Darryl Henderson entered deferred
prosecution agreements, which contemplate at least a six-month compliance period. 1 The parties jointly
request that time between July 9, 2020 and the next court date be excluded under the Speedy Trial Act,
pursuant to Title 18, United States Code, section 3161(h)(7)(A). Excluding time will serve the ends of
justice and outweigh the best interests of the public and the defendants in a speedy trial because it will
provide time for compliance with the deferred prosecution agreements.


                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
                                                           Acting United States Attorney for the
                                                           Southern District of New York

                                                     By:           /s/
                                                           Danielle M. Kudla
                                                           Assistant United States Attorney
                                                           (212) 637-2304
cc: Jean Barrett, Esq.
    Jennifer Willis, Esq.
    Neil Kelly, Esq.




1
  On June 23, 2020, defendant Jonathan Rios entered the Young Adult Opportunity Program, and his case was
reassigned to Judge Ronnie Abrams. (Dkt. No. 42.)
